Case 1:17-cr-00213-CRC Document 220 Filed 06/11/19 Page 1 of 3
CO 109A - Rev. 3/2010

UNITED STATES DISTRICT AND BANKRUPTCY couRTS [FT LED
FOR THE DISTRICT OF COLUMBIA :
JUN | { Lud

URITED STSTES BP eMERIEN Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

 

VS. Civil/Criminal No... 17-CR-213 (CRC)

MUSTAFA MUHAMMAD MUFTAH AL-IMAM

 

NOTE FROM JURY

Alter several daus of +Hhoughttol deliberation,

we have nok been Valle to _vear UNAM mNovS
Laver ment on oe ot the coumts. We are

ee oplimistic wos dE scel agi clo Ve be vat Hon thot we

i il\ ae cOMsensus On GOA Count.

 

 

 

 

 

 

 

 

 

 

 

FOREPERSON

a

Date: Lp/I\/| z|
+32 Pim

Time: [

 
Case 1:17-cr-00213-CRC Document 220 Filed 06/11/19 Page 2 of 3
CO 109A - Rev. 3/2010

UNITED STATES DISTRICT AND BANKRUPTCY COURTS F I L E D
FOR THE DISTRICT OF COLUMBIA JUN 14 2019

s. Di trict & Bankruptcy
————— coane oe ine Distt of Columbia

 

VS. Civil/Criminal No... 17-CR-213 (CRC)

MUSTAFA MUHAMMAD MUFTAH AL-IMAM

meee me ee ee

 

NOTE FROM JURY

 

 

 

wou instructions list
Hf the ConsPiy acu. Can
i

tages IS and tl of the

2 objects and PurPose Ss
i LurU find O cons SOUACL
TD ane~ ov More but noe a!
anc Purposes %

 

he le fendlant a eer]

+
pf the _listed obyects

 

 

 

 

 

 

 

 

 

 

Date: (g/ IZ 4
4 FOREPERSON
Time:

 
Case 1:17-cr-00213-CRC Document 220 Filed 06/11/19 Page 3 of 3
CO 109A - Rev. 3/2010

UNITED STATES DISTRICT AND BANKRUPTCY COURTS F I L E D
FOR THE DISTRICT OF COLUMBIA JUN 14 2019

D t & Bankruptcy
UNITED STATES OF AMERICA Siac, 1S Oa af Columbia

 

VS. Civil/Criminal No... 17-CR-213 (CRC)

MUSTAFA MUHAMMAD MUFTAH AL-IMAM

i

 

NOTE FROM JURY
la Coot ty item 3 Coy. 31) of inslyuctons,
IW oat “malicious 4 ust asthe definition On
Odde 40, include Tern tesla of death OY SevidUs
bothlu injury oy mau it be TeGned onlu. as
“cocklhe « S ane Wanton” y nd Q. ciyvos a op peel fom

( reaeonable Standard pt Cay 2

 

 

 

 

 

 

 

 

 

 

 

 

Date: rAl /(4
Time: 4 hom

“FOREPERSON
